09-4393-cv
Mancuso v. Hynes


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUM M ARY ORDER IN A DO CUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION:
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 27 th day of May, two thousand ten.

PRESENT:         JON O. NEWMAN,
                 CHESTER J. STRAUB,
                 REENA RAGGI,
                                 Circuit Judges.
------------------------------------------------------
ALFRED MANCUSO,
                         Plaintiff-Appellant,
                 v.                                            No. 09-4393-cv

CHARLES J. HYNES, District Attorney of
Kings County,
                         Defendant-Appellee.
------------------------------------------------------
APPEARING FOR APPELLANT:                          ALFRED MANCUSO, pro se, Fairport, New
                                                  York.

SUBMITTING FOR APPELLEE:                          Susan Paulson, Assistant Corporation Counsel,
                                                  The City of New York Law Department, for
                                                  Michael A. Cardozo, Corporation Counsel of the
                                                  City of New York, New York, New York.

         Appeal from a judgment of the United States District Court for the Eastern District

of New York (Thomas C. Platt, Judge).
       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the September 30, 2009 judgment of the district court is AFFIRMED.

       Pro se plaintiff Alfred Mancuso appeals from the dismissal of his complaint under 42

U.S.C. § 1983 alleging violations of his Fourteenth Amendment rights to due process and

access to the courts. We assume the parties’ familiarity with the facts and record of prior

proceedings, which we reference only as necessary to explain our decision to affirm.

       We review de novo a judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c), see

Hardy v. N.Y. City Health & Hosps. Corp., 164 F.3d 789, 792 (2d Cir. 1999), under the same

standard applicable to a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), see Hayden

v. Paterson, 594 F.3d 150, 157 n.4 (2d Cir. 2010). Thus, we must accept the factual

allegations contained in the complaint as true and draw all reasonable inferences in favor of

the plaintiff. See Gill v. Pidlypchak, 389 F.3d 379, 384 (2d Cir. 2004). Although we

liberally construe a pro se complaint, see Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006), it must plead sufficient facts “to ‘state a claim to relief that is plausible

on its face,’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009)

(applying Iqbal and Twombly to pro se complaint). Mancuso fails to satisfy this pleading

burden.

       Mancuso’s claims appear to be predicated in the main on the invalidity of the

indictment underlying his 1978 felony murder conviction. Because success on such claims

“would necessarily imply the invalidity of his conviction or sentence,” a precondition to their

                                               2
pursuit was a pleading that Mancuso’s underlying conviction had been reversed, expunged,

invalidated, or impugned. Heck v. Humphrey, 512 U.S. 477, 486-89 (1994). This “favorable

termination rule” applies with equal force “no matter the relief sought (damages or equitable

relief) [or] the target of the prisoner’s suit (state conduct leading to conviction or internal

prison proceedings).” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005); see also Edwards v.

Balisok, 520 U.S. 641, 646-48 (1997) (applying Heck rule to claims for declaratory relief).

Because Mancuso does not allege that his conviction has been overturned or declared invalid,

he fails to satisfy the “favorable termination rule.”

       We need not here decide whether Mancuso’s allegation about the denial of access to

grand jury minutes might nevertheless state a due process claim falling outside Heck because

such a claim would, in any event, be untimely. Mancuso’s complaint alleges that he was

denied access to grand jury records in 2002. His complaint, filed in 2007, thus falls well

outside the three-year statute of limitations for § 1983 claims brought in New York. See

Patterson v. County of Oneida, 375 F.3d 206, 225 (2d Cir. 2004); Veal v. Geraci, 23 F.3d

722, 724 (2d Cir. 1994).

       Accordingly, the district court properly dismissed the complaint.

       We have considered Mancuso’s remaining arguments on appeal and conclude that

they are without merit. Accordingly, the judgment of the district court is AFFIRMED.

                                    FOR THE COURT:
                                    CATHERINE O’HAGAN WOLFE, Clerk of Court




                                               3